EXHIBIT 10.7: Base Salaries of Named Executive Officers

Effective March 1, 2012, the following are the base salaries (on an annual
basis) of the named executive officers* (as defined in Item 402(a)(3) of
Regulation S-K) of Alliance Bankshares Corporation.

 

William E. Doyle, Jr.

   $ 299,500   

President & Chief Executive Officer

  

Jean S. Houpert**

   $ 185,000   

Executive Vice President & Chief Financial Officer

  

George F. Cave

   $ 220,000   

Executive Vice President

  

Craig W. Sacknoff

   $ 181,600   

Executive Vice President

  

 

 

* Salary information is not presented for Paul M. Harbolick, Jr. because he is
no longer an employee.

** Jean S. Houpert is expected to become a named executive officer with the 2012
Proxy Statement.

 

128